 Case 3:21-cv-00908-C-BH Document 22 Filed 09/01/21                               Page 1 of 1 PageID 74



                             IN'fHE LINITED STATES DISTRICT COURT
                             FOR THE NORl'HERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

ISMAIII.   11.   P,\DILLA.                             )
                                                       )
                         Plainti{l'.                   )
                                                        )
                                                        )
                                                       )
DIR. TX.. PRISON SYSTEM, et a/.,                       )
                                                       )
                         Defendants.                   )      Civil Action No- 3:2 l-CV-0908-C-BI     I


                                                   ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that Plainlif? s Motion lo Address lVrongful

Errors by the (/.5. Disl., Ct., should be construed         as seeking   relief from judgment under Federal

Rule of Civil Procedure 60(b) and should be denied.l

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED         as the   findings and conclusions of the Court. For the reasons stated

therein, the Court ORDERS that Plaintifls Motion-+onstrued as seeking relief under Federal

Rule of Civil Procedure 60(b)-be DENIED.

        SO ORDIIRITD.

        Dated Septembe,          I     ,   ZOZI-

                                                                              /,r)
                                                                C            GS
                                                      ENI It                 STATES       T   CT JUDGE


      I I'laintiff has failed to file objections to the Magistrate Judge's Finding        nclusions, and
Recomnrendation and the time to do so has now expired.
